Citation Nr: 1032162	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-38 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.  

2.  Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

In a December 2008 decision, the Board determined that new and 
material evidence had been presented to reopen the claim of 
service connection for posttraumatic stress disorder, and 
remanded that claim as well as the claim of service connection 
for paranoid schizophrenia to the RO for additional development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not serve in combat or there is no evidence 
that any alleged in-service stressor is related to fear of 
hostile military action or terrorist activity.  

2.  There is no competent and credible evidence that the Veteran 
currently has a diagnosis of posttraumatic stress disorder.  





3.  The current paranoid schizophrenia was not affirmatively 
shown to have had onset during service; the current paranoid 
schizophrenia as a chronic disease was not manifested to a 
compensable degree within one year from the date of separation 
from service; and the current paranoid schizophrenia, first 
diagnosed after service beyond the one-year presumptive period 
for a chronic disease, is unrelated to an injury, disease, or 
event of service origin.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

2.  Paranoid schizophrenia is not due to injury or disease that 
was incurred in or aggravated by service; paranoid schizophrenia 
as a chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003 and in December 2003.  The 
Veteran was notified of the evidence needed to substantiate the 
claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was also notified that 
VA would obtain service records, VA records, and records of other 
Federal agencies and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, 
except for the provisions for the effective date of a claim and 
for the degree of disability assignable).




To the extent that notice of the effective date of the disability 
and degree of disability assignable was not provided, as the 
claims are denied, no effective date or disability rating can be 
assigned as a matter of law, so there can be no possibility of 
any prejudice to the Veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

The RO obtained the service personnel and treatment records, VA 
records, records from the Social Security Administration, and 
private medical records identified by the Veteran such as those 
from Barstow Counseling and Mental Health Center and Hi-Desert 
Mental Health Center (with therapist, C.M.).  

The RO attempted to corroborate the Veteran's claimed stressors, 
in relation to the posttraumatic stress disorder claim, by 
requesting training syllabi and unit histories and lessons 
learned for the Veteran's military unit; however, the responses 
from the National Personnel Records Center and the National 
Archives and Records Administration were negative.  The Veteran 
submitted a statement from his private therapist, G.M., dated in 
March 2004.  He has not identified any additional records for the 
RO to obtain on his behalf.

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  He 
was afforded a VA examination in September 2009, specifically to 
evaluate the nature and etiology of any psychiatric disorder.

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic diseases, 
including a psychosis, if manifest to a compensable degree within 
the year after active service. This presumption is rebuttable 
provided there is probative evidence to the contrary.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, service connection for posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).




If the evidence establishes that a Veteran engaged in combat with 
the enemy or the stressor is related to fear of hostile military 
or terrorist activity and the claimed stressor is related to 
thereto, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 
2010).

Otherwise, the record must contain credible supporting evidence 
that the alleged in-service stressor actually occurred, and the 
Veteran's statements alone are not sufficient to establish the 
occurrence of the claimed in-service stressors.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disability was the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran claims that his psychiatric disorder is attributable 
to his experiences during service.  He has alleged stressors in 
service that include seeing severe burn and other trauma 
patients, who were typically Vietnam War survivors, while working 
as a medic and eye, ear, nose, and throat specialist (EENT).  He 
states that he has visions of "blood and guts and missing 
limbs" related to what he saw during training in the military.  
In a December 2004 statement, he asserted that he saw a therapist 
during service in 1968; that he had been hearing voices since 
service (while stationed at Ft. Riley, Kansas); that he started 
hearing other voices and seeing visions in 1974, after service; 
and that by 1978 he was experiencing fear, stress, and depression 
on a greater level, which grew worse beginning in 1994. 

 In statements, the Veteran and his wife described his medical 
history and indicated that a treating VA physician had diagnosed 
him with posttraumatic stress disorder.

The Veteran served on active duty in the Army from September 1967 
to September 1970.  The service personnel records show that he 
served as an eye, ear, nose, and throat specialist (EENT) and an 
optical lab specialist, and that for each of his assignments 
throughout service he was evaluated as "excellent" in terms of 
conduct and efficiency.  

The Veterans' tour of duty did not include service outside of the 
United States, and there is no service personnel evidence such as 
awards or citations to indicate that he engaged in combat at any 
time or that he was subjected to the threat of hostile military 
action or terrorist activity.  

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a psychiatric disorder 
including posttraumatic stress disorder.  On both the enlistment 
examination in August 1967 and the separation examination in June 
1970, the psychiatric examinations were normal.  In June 1970, 
the Veteran wrote on his medical report that he was in "good 
health," and on a statement of medical condition signed by him 
in September 1970, he indicated that there had been no change in 
his medical condition since his June 1970 examination.  He was 
discharged from service in September 1970.  

On the basis of the service treatment records, posttraumatic 
stress disorder and paranoid schizophrenia were not affirmatively 
shown to have had onset during service, and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.  

After service, volumes of private records (some of which were 
received from the Social Security Administration) and VA reports 
show that the Veteran was not diagnosed with or treated for a 
mental disorder until many years after his military separation in 
September 1970.  Following an auto accident in October 1988, the 
Veteran filed a claim for disability benefits with the Social 
Security Administration.  Private records show that since the 
accident, in addition to numerous physical ailments, the Veteran 
also complained of depression.  Records dated in December 1988, 
March 1989, and July 1989 reveal a diagnosis of depression and 
anxiety.  

In October 1990, the Veteran was evaluated by a private 
psychiatrist.  At that time, he reported having seen several 
psychologists during his lifetime for a condition he described as 
"a rejectional problem and body pains" or "splitting".  


Since service when he was an Army medic during the Vietnam War, 
whenever he was under any pressure, he said that he saw body 
parts and blood flying up in the air.  It was noted that the 
Veteran continued to be vague about his psychiatric treatment, 
stating that his first psychiatric contact occurred in 1979 when 
he was in college, and that he last saw a psychologist in 1982.  
The Veteran denied hallucinations or delusions.  The diagnoses 
were rule out schizo-affective disorder and antisocial 
personality disorder.  Further evaluation was recommended.  

The Veteran underwent another private psychiatric evaluation in 
October 1991.  The examiner noted the Veteran's complaints of 
depression and his reports of seeing body parts when he became 
anxious or stressed, which the Veteran indicated was a result of 
posttraumatic stress disorder he sustained while in Vietnam where 
he was a medic.  While the diagnosis was posttraumatic stress 
disorder, improved, the examiner concluded that the Veteran did 
not have a psychiatric disability even though in the past he had 
been diagnosed with posttraumatic stress disorder, which had 
improved to the point of where he was able to function.  

Subsequent records from Barstow Counseling and Mental Health 
Center show that the Veteran was diagnosed with schizophrenia, 
paranoid type, beginning in 1994.  Some of those record dated in 
1994 indicate that the Veteran had had his problem since 1978 and 
that he reported "flashbacks" as a medic in the Army during 
Vietnam.  He also reported auditory hallucinations.  In October 
1994, the Veteran reported that he had had problems starting at 
the age of 20 years for a couple of years and then later at the 
age of 32 years.  His problems were described as visual and 
auditory hallucinations and paranoid thoughts.  In November 1994, 
it was noted that the Veteran was encouraged to investigate VA 
counseling programs, as he appeared to be bothered by memories 
related to his military service during Vietnam.  In a March 1995 
record, it was noted that the Veteran's symptoms could also be 
signs of posttraumatic stress disorder.  In a February 1997 
psycho-social evaluation, the Veteran (who was 49 years of age) 
reportedly presented with a 30-year history of auditory and 
visual hallucinations, thought interference, and suicidal 
ideation.  In an intake assessment also dated in February 1997, 
the Veteran related that he continuously experienced visual and 
auditory hallucinations and that he had been hearing voices since 
the age of 19.  

A July 1997 clinical record echoed this report of experiencing 
auditory hallucinations since the age of 19.  A counselor, G.M., 
who met the Veteran while they were students in 1978, noted in a 
March 2004 statement that after he had earned a counseling degree 
and gained experience with Vietnam veterans he reconnected with 
the Veteran in the mid-1980s and provided him therapy.  He came 
to believe that the Veteran's symptoms were due to a primary 
diagnosis of posttraumatic stress disorder, which was related to 
military experiences, and that the Veteran's schizophrenia was 
"secondary and rooted deeply in" the posttraumatic stress 
disorder.

VA records dated from 1997 to include a compensation examination 
report, likewise show that the Veteran was diagnosed with 
schizophrenia, primarily paranoid type.  At the time of an April 
1997 compensation examination, the Veteran indicated that he had 
seen a psychiatrist in 1978 and was in counseling in the 1980s.  
The examiner concluded that the Veteran did not meet the full 
criteria for a diagnosis of posttraumatic stress disorder but 
that he was having difficulty with paranoid schizophrenia.  In 
May 2000 and August 2001 also note an additional diagnosis of 
depressive disorder.  The Veteran was seen regularly by a 
psychiatrist.  More recently, in August 2009, a treating 
psychiatrist diagnosed schizophrenia and rule out posttraumatic 
stress disorder.  

The Veteran underwent a VA examination in September 2009 by a VA 
psychologist  in part to clarify his psychiatric diagnosis.  
After a comprehensive review of the claims files and an 
examination of the Veteran to include consideration of his 
reported in-service stressors, the examiner concluded with 
rationale that the Veteran did not meet the criteria for a 
diagnosis of posttraumatic stress disorder and that his symptoms 
were much more consistent with a diagnosis of schizophrenia, 
paranoid type.  





Based on the foregoing post-service evidence, the initial 
documented diagnosis of a psychosis in the 1990s, more than two 
decades after service, is well beyond the one year presumptive 
period after discharge from service in September 1970, and 
service connection for a psychosis to include paranoid 
schizophrenia on a presumptive basis as a chronic disease under 
38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307, 3.309(a) is 
not established.

Posttraumatic Stress Disorder

On the claim of service connection for posttraumatic stress 
disorder, the initial question is whether the Veteran has a 
current diagnosis.  As discussed previously, the medical records 
do not show a diagnosis of posttraumatic stress disorder until 
many years after service.  Even with documentation of the 
disorder, it appears that some diagnoses of the disorder were 
equivocal.  The October 1991 evaluation contained conflicting 
statements regarding whether the Veteran in fact had a 
psychiatric disability that could be identified as posttraumatic 
stress disorder.  A March 1995 private record indicated that the 
Veteran's symptoms may be signs of posttraumatic stress disorder, 
but there was no definitive diagnosis given.  VA outpatient 
records in 2009 indicate a diagnosis of rule out posttraumatic 
stress disorder.  

The most definitive and probative opinions directly addressing 
the matter were from a therapist. G. M., M.S, M.Ed, whose 
statement in March 2004 indicated his belief that the Veteran's 
schizophrenia was rooted in his posttraumatic stress disorder, 
and from a VA examiner in September 2009, who concluded that the 
Veteran did not meet the criteria for a diagnosis of 
posttraumatic stress disorder.  

As the Veterans' in-service stressors are unrelated to combat or 
to fear of hostile military action, the Veteran was not in 
Vietnam, or to terrorist activity, the Veteran served before the 
Gulf War and the 9/11 attack in 2001, the alleged in-service 
stressors must be corroborated by credible supporting evidence.  
Such evidence need not be found in the service records.  
Pentecost v. Principi, 16 Vet. App. 124, 127 (2002). 


In this case, the Veteran's statements are insufficient proof of 
the alleged in-service stressors.  Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Also credible supporting evidence of the actual 
occurrence of any in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence as provided by the private.  

For this reason, the Board rejects the opinion of the private 
therapist as credible supporting evidence of any alleged in-
service stressor.  And as the alleged in-service stressor is not 
supported by credible evidence, the diagnosis of the private 
therapist is also rejected as the diagnosis of posttraumatic 
stress disorder requires 
credible supporting evidence that the claimed in-service stressor 
occurred. 

In weighing the evidence, the Board places greater probative 
value on the VA examiner's, a psychologist, conclusion that there 
is no current diagnosis of posttraumatic stress disorder as there 
is no credible supporting evidence of the alleged noncombat in-
service stressor, which accounts for the significant facts of the 
case.  

As for the Veteran's statement that he has posttraumatic stress 
disorder, attributable to service, to the extent that the 
statement is offered as evidence of the disorder, posttraumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of 
posttraumatic stress disorder therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).




Also by regulation the diagnosis of posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
38 C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  
38 C.F.R. § 3.304(f).

Where, as here, there is a question of medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical diagnosis 
or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is 
not qualified through education, training, and expertise to offer 
an opinion on a medical diagnosis.  For this reason, the Board 
rejects the Veteran's statement as competent evidence that he has 
posttraumatic stress disorder.

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the medical 
condition (noting, in a footnote, that sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, that 
is, a diagnosis that conforms to the Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).  For 
this reason, posttraumatic stress disorder is not a simple 
medical condition that a lay person is competent to identify, and 
the Board rejects the statements of the Veteran that he has 
posttraumatic stress disorder because it is not a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).



In the absence of competent and credible evidence of a current 
diagnosis of posttraumatic stress disorder, the preponderance of 
the evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Paranoid Schizophrenia

On the claim of service connection for paranoid schizophrenia, as 
the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a psychosis, 
a showing of continuity of symptomatology after service is 
required to support the claim.  There is no medical evidence 
referable to a psychosis until many years after service.  
Although there is no record of a psychosis in service or for many 
years thereafter, as was previously discussed, the Veteran is 
competent to describe symptoms of an injury or disease.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent 
evidence insofar as it relates to symptoms of an injury or 
illness.).  

In statements in support of his claim, the Veteran asserts that 
he has been experiencing psychotic symptomatology (hearing 
voices) ever since service (with visual hallucinations apparently 
beginning years after service).  The Board, as fact finder, must 
determine the probative value or weight of the Veteran's 
statements, in deciding whether there is continuity of 
symptomatology.  

The evidence against continuity of symptomatology shows that a 
psychosis, namely rule out schizo-affective disorder, was first 
diagnosed in 1990, which is 20 years after service.  The initial 
diagnosis of schizophrenia, paranoid type, was made in 1994.  The 
absence of evidence of continuous symptoms of a psychosis from 
1970 to 1990 interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

Furthermore, the Board notes that the Veteran's contemporaneous 
reports over the years in regard to the onset of his psychotic 
symptoms are inconsistent and vague.  The Veteran wrote on a 
service record in 1970, for purposes of separation, that he was 
in good health, and all his military conduct ratings were 
excellent throughout his period of service.  Yet, 20 years later 
he complained of visual hallucinations to a psychiatrist in 1990 
since service whenever he was stressed.  In 1994, he stated that 
he had his problems since 1978 (after service), and then on other 
records he reported his problems started at age 20 
(contemporaneous with service) and then later at age 32 (after 
service).  In 1997, he reported initially hearing voices at age 
19 (before service).  

In balancing the lay evidence of the Veteran's statements 
pertaining to continuous psychotic symptoms since service against 
the absence of medical evidence of continuity of symptomatology 
and the inconsistent reports of the onset of psychotic symptoms, 
the Board finds that the evidence against continuity is more 
credible than the Veteran's statements of continuity, which are 
not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack of 
such evidence does not, in and of itself, render the lay 
testimony incredible).

The Board is not holding that corroboration by medical evidence 
is required, but the Board can weigh the absence of medical 
evidence against the lay evidence of record.  Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).

For this reason, the preponderance of the evidence is against the 
claim of service connection for paranoid schizophrenia based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), there is no competent 
evidence that links any current psychosis to an injury or disease 
or event in service or otherwise to the Veteran's period of 
service, except for a statement of a VA examiner in September 
2009.  


As for that nexus statement, the Board rejects it for the reasons 
articulated below.  

The Veteran underwent a VA examination in September 2009 in part 
to ascertain whether any diagnosed psychiatric disorder other 
than posttraumatic stress disorder was related to his period of 
service.  As previously noted, the examiner conducted a 
comprehensive review of the claims files, examined the Veteran, 
and furnished a diagnosis of paranoid schizophrenia.  The 
examiner expressed the opinion that it was at least as likely as 
not that the paranoid schizophrenia was related to the Veteran's 
military service based on history provided by the Veteran. 

The VA examiner's opinion regarding onset of paranoid 
schizophrenia in service was based solely on the Veteran's 
history of having initially experienced psychotic symptoms during 
service.  The Board, however, assigns the examiner's nexus 
opinion no probative weight, on the basis that there is no 
evidence to substantiate the Veteran's claims of having psychotic 
symptoms during or contemporaneous with service, and his 
statements to that effect are not credible.   See Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected.)

According to the medical record, the Veteran first divulged 
experiencing psychotic symptoms to a psychiatrist in 1990, which 
is 20 years after service.  At that time, he stated that ever 
since service he had visual hallucinations.  He again related 
these symptoms on an October 1991 psychiatric evaluation, when he 
reported a history of having served as a medic in Vietnam.  
Beginning in 1994, when a definitive diagnosis of schizophrenia 
was made, he reported that his problem with "flashbacks" began 
in 1978.  Yet, other records note that his problems began at the 
age of 20, subsiding for a few years, and then recurring at the 
age of 32.  Then, records dated in 1997 reflect his report of 
having hallucinations that began at age 19 and that were 
continuous from that time.  In connection with his claim, he has 
submitted statements to the effect that he has been hearing some 
voices since service and hearing other voices and seeing visions 
since 1974.  

Given the foregoing inaccuracies (the Veteran was never a medic 
in Vietnam) and inconsistencies (the date of onset of psychotic 
symptoms), the Board concludes that the onset of psychotic 
symptomatology during service, as claimed by the Veteran and upon 
whose report the VA examiner solely relied, is not credible.  
Accordingly, the onset of psychotic symptoms during service is 
unsubstantiated, and the VA examiner's opinion based on such 
unsubstantiated reports lacks probative value on the question of 
the onset of the Veteran's paranoid schizophrenia.  Thus, as the 
VA examiner's nexus opinion is rejected, there is no probative 
evidence of record of a relationship between the Veteran's 
paranoid schizophrenia and his active military service.

Although the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or illness, 
which are within the realm of personal knowledge), paranoid 
schizophrenia is not a condition under case law that has been 
found to be capable of lay observation, and the determination as 
to the presence or diagnosis of such a disorder therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates to 
a condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).  

Also, under certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).  However, paranoid 
schizophrenia is not a simple medical condition, because the 
condition cannot be perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that 
which is perceived through the use of the senses.). 


For this reason, the Board determines that the Veteran's current 
paranoid schizophrenia is not a simple medical condition that a 
lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medication condition, the Veteran is not competent to state that 
he suffered the onset of paranoid schizophrenia during service.  
To this extent, the Veteran's statements, as well as those of any 
family members, are excluded or not admissible.  That is, the 
statements are not to be considered as evidence in support of the 
claim.

Considering all the evidence including the lay and medical 
evidence, as service connection based on a post-service initial 
diagnosis under 38 C.F.R. § 3.303(d) is not established, the 
Veteran has not met his responsibility to present and support the 
claim of service connection for paranoid schizophrenia under 38 
U.S.C.A. § 5107(a), and the benefit-of-the-doubt standard of 
proof does not apply as there is no approximate balance of 
positive and negative evidence.  38 U.S.C.A. § 5107(b).  


ORDER 

Service connection for posttraumatic stress disorder is denied.  

Service connection for paranoid schizophrenia is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


